Citation Nr: 1512380	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits to the appellant, the adult daughter of the deceased Veteran and his deceased spouse.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.  He died in June 2009 and was survived by his spouse, who died in February 2010.  The appellant is the surviving daughter of the deceased Veteran and deceased spouse.  The deceased spouse is the beneficiary in the claim currently on appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative denial by the Pension Management Center at the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction of this appeal transferred to the VA RO in Little Rock, Arkansas and then to the VA RO in Roanoke, Virginia.  

In February 2014, the appellant and her daughter testified at a video conference Board hearing before the undersigned.  A transcript of the hearing has been associated with the record. 

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the January 2013 Statement of the Case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran died in June 2009.  Prior to his death, he received non-service-connected pension and special monthly pension based on the need for aid and attendance, effective December 2003.  Further, the Veteran was service connected for two disorders, residuals of rheumatic fever and residuals of appendectomy and tonsillectomy scars.  Each disorder was rated as noncompensable.  The Veteran had no pending claims before VA at the time of his June 2009 death.  

In August 2009, the Veteran's surviving spouse (payee) filed a claim for death pension/special monthly pension based upon the need for aid and attendance of another person.  In December 2009, VA granted the payee aid and attendance benefits effective June 2009.  In that decision, a finding of incompetency was proposed, which delayed the payment of the benefits to the payee.  The record indicates that the payee received one monthly payment, in January 2010, just prior to her death in February 2010.  

The appellant now claims entitlement to the unpaid balance due the payee at the time of her death - i.e., the lump sum monthly aid and attendance benefits that would have been paid to the payee from June 2009 to December 2009 had the payee been found competent.  In particular, the appellant asserted at her February 2014 Board hearing that she is entitled to the accrued benefits as reimbursement for expenses she incurred related to the payee's "last sickness" prior to her February 2010 death.  

Regarding whether the claim in this case is one for accrued benefits, the Board finds that it is.  An award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits.  38 U.S.C. § 101(13); Wilkes v. Principi 16 Vet. App. 237, 242 (2002).  In this case, had the payee's claim for aid and attendance pension benefits been awarded in full in December 2009, she would have been awarded a retroactive lump sum payment dating since June 2009 in addition to monthly payments during her lifetime thereafter.  See 38 U.S.C. § 101(15) ("pension" means a monthly or other periodic payment made by the Secretary . . . to a veteran . . . or to a surviving spouse . . . because of the non-service-connected death of the veteran).  Thus, the Board finds that the issue on appeal has been correctly characterized as a claim for accrued benefits pursuant to 38 C.F.R. § 3.1000 and 38 U.S.C.A. § 5121.

Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a).  The term "child" is defined under 38 C.R.F. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payees death.  38 C.F.R. § 3.1000(d)(2).  The evidence does not indicate that the appellant has at any time pertinent to the present appeal qualified as a "child" as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2).  

Nevertheless, accrued benefits may also be paid to reimburse a person who bore the expenses of the last sickness and burial of a payee.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).  As such, although the appellant would not qualify as a child for accrued benefits purposes, she may recover accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the payee's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In this case, the appellant has not submitted substantive information such as bills and receipts evidencing payments on behalf of her mother.  Nevertheless, when affording the appellant the benefit-of-the-doubt, and based on her written statements of record and on her Board testimony, the Board concludes that it is reasonable to believe that the appellant personally paid for some of the payee's care prior to her death.  The Board observes, however, the evidence does not show what specific expenses were incurred for the payee's last sickness.  No detailed accounting or other evidence breaking down the specific expenses has been submitted.  

In March 2011, VA provided to the appellant a notification letter that generally addresses claims for accrued benefits.  However, the appellant has not been provided with particular notice (i.e., detailing provisions under M21-1MR, Part VIII, Chapter 4, para. 12) with regard to the criteria necessary to substantiate her claim for entitlement to accrued benefits on the basis of reimbursement of expenses paid for her mother's (payee's) last sickness.  

As such, a remand is necessary to provide the appellant with the relevant notice as well as to allow her the opportunity to submit a detailed accounting as to the specific expenses paid for the payee's last sickness.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the payee's last sickness.  

Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate her claim, to include providing a detailed accounting as to the specific expenses (i.e. physician expenses, medicinal expenses, nursing expenses, medical equipment, etc.) she paid for the payee's last sickness. 

The notice should also inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.  See M21-1MR, Part VIII, Chapter 4, para. 12.  

2.  The AOJ should then readjudicate the issue on appeal.  If the benefit remains denied, the appellant and her representative should be provided a supplemental SOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




